                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

JUAN CARLOS GIL,

                 Plaintiff,

v.                                                          Case No: 2:18-cv-284-FtM-38UAM

GULF COAST COMMERCIAL
CORPORATION,

                Defendant.


                                               ORDER

        This matter comes before the Court upon review of Plaintiff’s Second Unopposed Motion

to Extend the Deadline for Mediation. Doc. 19. Plaintiff seeks to extend the deadline for

mediation from February 28, 2019 to April 8, 2019 to accommodate scheduling a mutually

convenient date for the parties to mediate. Id. at 1; see Doc. 17 at 2. Defendant does not oppose

the request. Doc. 19 at 2. For good cause shown and because the motion is unopposed, the

Court will grant the requested extension. Further, based on the extension of the mediation

deadline, the Court will adjust the deadline for the parties to jointly file a status report advising the

Court as to the status of settlement discussions. See Doc. 17 at 2.

        ACCORDINGLY, it is

        ORDERED:

        1.      Plaintiff’s Second Unopposed Motion to Extend the Deadline for Mediation (Doc.

19) is GRANTED. The parties shall have up to and including April 8, 2019 to complete

mediation.
       2.     By April 22, 2019, the parties must jointly file a status report advising the Court

whether they have settled the case or reached an impasse. All other directives set forth in the

ADA Title III Scheduling Order (Doc. 14) remain unchanged.

       DONE and ORDERED in Fort Myers, Florida on this 8th day of February, 2019.




Copies:
Counsel of record




                                             -2-
